Appeal from so much of an order as (1) enlarged an original complaint alleging causes of action to recover damages for personal injuries and for medical expenses and loss of services so as to include a cause of action to recover damages for the wrongful death of the injured person and permitted the service of an amended complaint alleging such a cause of action, (2) directed the examination before trial of two witnesses, and (3) directed the further examination before trial of appellant by three persons. Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.